COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Rebecca Livoti v. Anthony Livoti
Appellate case number:       01-22-00229-CV
Trial court case number:     114133-CV
Trial court:                 239th District Court of Brazoria County
        Appellant, Rebecca Livoti, has filed an “Unopposed Motion for Extension of Time
to File Brief and Alternative Motion to Retain Matter on Docket.” In her motion, appellant
notes that the deadline for filing her appellant’s brief was April 28, 2022. No brief was
filed, and appellant seeks an extension of that deadline, stating that the “parties have settled
the matter but are still negotiating the details of the formal settlement agreement.”
       Accordingly, “[a]ppellant wishes to have the deadline extended to keep the appeal
active so that an agreed motion properly disposing of the appeal and underlying suit may
be filed upon final settlement, which may be past the time the Court dismisses the appeal
for want of prosecution.” Alternatively, appellant requests that “the Court retain the matter
on the docket pending filing of the parties’ anticipated agreed motion finally disposing of
the matter.”
      The motion further states that appellee, Anthony Livoti “does not oppose this
motion.” See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
       We grant appellant’s motion for extension of time to file her brief. However, the
motion does not specify the length of extension requested. Accordingly, appellant’s brief
is due to be filed within sixty (60) days of the date of this order. See TEX. R. APP. P.
38.6(d). To the extent negotiation of “the details of the formal settlement agreement” are
not complete when appellant’s extended brief deadline expires, nothing in this order
prevents appellant from seeking an additional extension of time to file its brief to finalize
the “formal settlement agreement.”
       Because we have granted appellant’s motion for extension of time to file her brief,
appellant’s motion in the alternative to “retain the matter on the docket pending filing of
the parties’ anticipated agreed motion finally disposing of the matter,” is dismissed as
moot.
      It is so ORDERED.

Judge’s signature: _____/a/ April Farris______
                    Acting individually  Acting for the Court

Date: ___May 19, 2022___